Title: [Saturday July 20. 1776.]
From: Adams, John
To: 


      Saturday July 20. 1776. Resolved that the Letter from General Lee with the papers inclosed, which were received and read Yesterday be referred to the Board of War.
      A Petition and memorial of Monsieur Pellissier was presented to Congress and read.
      Resolved that it be referred to the Board of War.
      Resolved that the Plan of Treaties be printed for the Use of the Members, under the Restrictions and regulations prescribed for printing the Plan of Confederation; and that, in the printed copy, the names of Persons, places and States be omitted.
      The Board of War, brought in a report, which was taken into Consideration; whereupon Resolved, as in the Journal.
      The Delegates of Pennsylvania produced Credentials of a new Appointment made on the 20th. of July 1776. See their names in the Journal. Among them are those of Franklin, Clymer, Morris, Wilson, and Rush.
      Resolved, that Dr. Franklin may, if he thinks proper, return an Answer to the Letter, he received from Lord Howe.
     